Exhibit 10.34

October 3, 2007

John G. Curd, M.D.

[Address]

 

Re: Employment Terms

Dear John,

This letter confirms that Threshold Pharmaceuticals, Inc. (the “Company”) has
offered you the position of President and Chief Medical Officer, effective on
Monday, October 22, 2007 (or sooner) on the following terms:

You will report to the CEO of the company and work at our facility located at
1300 Seaport Blvd., 5th Floor, Redwood City, CA 94063. Of course, the Company
may change your position, duties and work location from time to time as it deems
necessary.

Your compensation will be $29,166.67 per month, or $350,000 per year, less
payroll deductions and all required withholdings. You will be paid semi-monthly
and will be eligible for all standard Company benefits. The Company may modify
compensation and benefits from time to time as it deems necessary.

Subject to the approval of the Company’s Board of Directors, you will be awarded
a stock option grant to purchase 470,000 shares of the Company’s Common Stock
subject to a four year vesting schedule as follows: (a) the first 25% of this
grant shall vest at your first anniversary of your starting date with the
Company and (b) thereafter an additional 1/48th of the grant shall vest on each
subsequent monthly anniversary of your starting date. The exercise price of your
stock option will be equal to the closing price of the Company’s Common Stock on
date your option is approved by the Board of Directors, and the option will be
subject to the provisions of the Company’s 2004 Equity Incentive Plan and
standard form option agreement.

You will be eligible for an annual performance-based bonus of up to 30% of your
base salary. This bonus will be awarded at the sole discretion of the Board of
Directors.

You will also be eligible to receive “double trigger” change of control benefits
pursuant to a Change of Control Agreement that will generally provide that in
the event that your employment with Threshold is terminated without cause or
involuntarily terminated within 18 months after a change of control, then you
will be entitled to 12 months of base salary as of the date of termination or,
if greater, as in effect in the year in which the change of control occurs,
immediate acceleration and vesting of all stock options granted prior to the
change of control, the termination of our right to repurchase shares of
restricted stock issued prior to the change of control, extension of the
exercise period for stock options granted prior to the change of control to two
years following the date of termination and up to 12 months of health benefits.



--------------------------------------------------------------------------------

Michael Brawer, M.D.

Page 2 of 2

 

As a Company employee, you will be expected to abide by Company rules and
regulations, sign and comply with the attached Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and, once it is available, acknowledge in writing that
you have read the Company’s Employee Handbook.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States. A “Lists of
Acceptable Documents” for employment eligibility verification is attached for
your information.

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
This letter agreement cannot be changed except in writing signed by you and a
duly authorized officer of the Company.

Please indicate your acceptance of our offer by signing below and returning the
original copy of this letter of employment from Threshold Pharmaceuticals under
the terms described above. This offer will remain until end of day Friday,
October 12, 2007. Should you have any questions, please contact me at
(650) 474-8205.

John, on behalf of the entire Threshold team, we look forward to your joining us
in helping to develop the types of pharmaceutical drugs that will make a
significant difference in patients’ lives.

Sincerely,

 

/s/ Harold E. Selick

      Harold E. Selick, Ph.D.     Chief Executive Officer       Accepted:      

/s/ John G. Curd

   

10/19/2007

  John G. Curd, M.D.     Date  

Enclosures:    Change of Control Severance Agreement